DETAILED ACTION

                                                EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the
changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brian Hickman on July 29, 2021.
The application has been amended as follows:
1. 	(Currently Amended) A method comprising:  
performing a first operation that involves data that resides in both a first shard and a second shard of a sharded database by:
causing a client application to send a first request to the first shard to cause the first shard to perform a first portion of the first operation that involves data in the first shard, and
causing the client application to send a second request to the second shard to cause the second shard to perform a second portion of the first operation that involves data in the second shard; 
wherein:
the data in the first shard involved in the first operation corresponds to a first data criterion;
the data in the second shard involved in the first operation corresponds to a second data criterion; and
the first data criterion is different than the second data criterion;
performing a second operation that involves data that resides in both the first shard and the second shard of the sharded database by:
causing the client application to send a third request to a shard coordinator; and
in response to the third request, the shard coordinator causing:
the first shard to perform a first portion of the second operation that involves data in the first shard, and
the second shard to perform a second portion of the second operation that involves data in the second shard.

2.	(Original) The method of Claim 1, wherein the shard coordinator is executing, at least in part, within the first shard.

3.	(Original) The method of Claim 1, wherein the shard coordinator is executing, at least in part, within the second shard.

4.	(Original) The method of Claim 1, wherein the shard coordinator is executing external to the first shard, the second shard, and the client application.

5. 	(Original) The method of Claim 1, wherein:
the method further comprises storing, by the shard coordinator, a plurality of map entries;
each map entry, of the plurality of map entries, maps a distinct sharding key value set to a plurality of shards including the first shard and the second shard;
the third request comprises a first sharding key value that is mapped to the first shard and a second sharding key value that is mapped to the second shard;

using the plurality of map entries to identify data in the second shard corresponding to the second sharding key value.

6. 	(Original) The method of Claim 5, wherein for each map entry of the plurality of map entries, mapping the distinct sharding key value set to a shard of the plurality of shards comprises applying a consistent hash function to a sharding key value and mapping a result of the consistent hash function to the shard.
	
7. 	(Original) The method of Claim 5, wherein:
the method further comprises sending, by the shard coordinator, a subset of the plurality of map entries to the client application for local caching, wherein the subset of the plurality of map entries maps a particular sharding key value set to a shard;
the third request comprising a first sharding key value that is mapped to the first shard and a second sharding key value that is mapped to the second shard is generated from the locally cached map entries at the client application.

8.	(Original) The method of Claim 5, wherein:
the first portion of the second operation comprises generating a first result for the first portion of the second operation;
the second portion of the second operation comprises generating a second result for the second portion of the second operation;
the method further comprises:
sending, to the client application, the first result; 
sending, to the client application, the second result.


the second operation comprises the sending, to the client application, both the first result and the second result concurrently;
the second operation is performed only when both the first result and the second result are generated.

10. 	(Cancelled)

11. 	(Currently Amended) One or more non-transitory computer-readable media storing instructions which, when executed by one or more processors, cause:  
performing a first operation that involves data that resides in both a first shard and a second shard of a sharded database by:
causing a client application to send a first request to the first shard to cause the first shard to perform a first portion of the first operation that involves data in the first shard, and
causing the client application to send a second request to the second shard to cause the second shard to perform a second portion of the first operation that involves data in the second shard; 
wherein:
the data in the first shard involved in the first operation corresponds to a first data criterion;
the data in the second shard involved in the first operation corresponds to a second data criterion; and
the first data criterion is different than the second data criterion;
performing a second operation that involves data that resides in both the first shard and the second shard of the sharded database by:
causing the client application to send a third request to a shard coordinator; and

the first shard to perform a first portion of the second operation that involves data in the first shard, and
the second shard to perform a second portion of the second operation that involves data in the second shard.

12.	(Original) The one or more non-transitory computer-readable media of Claim 11, wherein the shard coordinator is executing, at least in part, within the first shard.

13.	(Original) The one or more non-transitory computer-readable media of Claim 11, wherein the shard coordinator is executing, at least in part, within the second shard.

14.	(Original) The one or more non-transitory computer-readable media of Claim 11, wherein the shard coordinator is executing external to the first shard, the second shard, and the client application.

15. 	(Original) The one or more non-transitory computer-readable media of Claim 11, wherein:
the instructions, when executed by the one or more processors, further cause storing, by the shard coordinator, a plurality of map entries;
each map entry, of the plurality of map entries, maps a distinct sharding key value set to a plurality of shards including the first shard and the second shard;
the third request comprises a first sharding key value that is mapped to the first shard and a second sharding key value that is mapped to the second shard;
using the plurality of map entries to identify data in the first shard corresponding to the first sharding key value;


16. 	(Original) The one or more non-transitory computer-readable media of Claim 15, wherein for each map entry of the plurality of map entries, mapping the distinct sharding key value set to a shard of the plurality of shards comprises applying a consistent hash function to a sharding key value and mapping a result of the consistent hash function to the shard.
	
17. 	(Original) The one or more non-transitory computer-readable media of Claim 15, wherein:
the instructions, when executed by the one or more processors, further cause sending, by the shard coordinator, a subset of the plurality of map entries to the client application for local caching, wherein the subset of the plurality of map entries maps a particular sharding key value set to a shard;
the third request comprising a first sharding key value that is mapped to the first shard and a second sharding key value that is mapped to the second shard is generated from the locally cached map entries at the client application.

18.	(Original) The one or more non-transitory computer-readable media of Claim 15, wherein:
the first portion of the second operation comprises generating a first result for the first portion of the second operation;
the second portion of the second operation comprises generating a second result for the second portion of the second operation;
the instructions, when executed by the one or more processors, further cause:
sending, to the client application, the first result; 
sending, to the client application, the second result.

19. 	(Original) The one or more non-transitory computer-readable media of Claim 18, wherein:
the second operation comprises the sending, to the client application, both the first result and the second result concurrently;
the second operation is performed only when both the first result and the second result are generated.

20. 	(Cancelled).


                                                   REASONS FOR ALLOWANCE

1.	Claims 1-9, 11-19 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed  06/15/2021 regarding claims 1-9, 11-19  have been 
considered and are persuasive.  The prior art does not disclose ” causing the client application to send a second request to the second shard to cause the second shard to perform a second portion of the first operation that involves data 
the first data criterion is different than the second data criterion; performing a 
second operation that involves data that resides in both the first shard and the 
second shard of the sharded database by: causing the client application to send 
a third request to a shard coordinator; and in response to the third request, the 
shard coordinator causing: the first shard to perform a first portion of the second 
operation that involves data in the first shard, and the second shard to perform a 
second portion of the second operation that involves data in the second shard”, as required by claim 1 and a similar to the limitations of claims 8 and 15.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1, 8 and 15 are allowed.  Dependent claims 2-4, 6-7, 9-11, 13-14, 16-17, 19-23 are allowed at least by virtue of their dependency from claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 12, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153